Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 7/08/2021 after the final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This RCE is the SECOND RCE filed for the case, and this action is the FIRST action of the SECOND RCE.

Status of Claims
2.	The Applicant’s amendments and remarks filed on 7/14/2022 have been fully considered. Claims 1-20 are pending and examined below. Claims 1, 13, and 17 are Currently Amended.  Claims 2-12, 14-16, and 18-20 are as Previously Presented.

Response to Arguments
3.	The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are maintained and withdrawn as follows:

a)	The rejection of Claims 1, 13, and 17 regarding reciting, "determine, from the computing software and the computing infrastructure of the organization, upcoming event for the at least one user with the organization" is maintained.  The applicant is non-responsive regarding this rejection.   

b)	The rejection of Claims 1, 13, and 17 regarding reciting, "update the dashboard interface of the expense management system provided to a reviewing user for the approval of the pending transaction" is maintained. The applicant is non-responsive regarding this rejection.   




c)	 The rejection of Claims 1, 13 , and 17 regarding reciting:

transmit, via an electronic message to a user device associated with the payment card identifier, a request for an image of a receipt associated with the approved pending transaction;
receive the image associated with the approved pending transaction from the user device;
process image data in the image for data matching the approved pending transaction; and 
determine a temporal locality associated with receiving the pending transaction and receiving the image; and
associate the image with the approved pending transaction based on processing the image data and the temporal locality

is withdrawn.  The Applicant has amended the claims.

d)	The rejection of Claim 1 regarding reciting, "determine the first policy for the pending transaction from the computing software and the computing infrastructure based on first user class" and Claims 13 and 17 regarding reciting, "determining, by the computing system, the expense management policy for the pending transaction from the computing software and the computing infrastructure based on user class" is withdrawn.  The Applicant has amended the claims.

4.	The Claim Rejections under 35 U.S.C. 101 set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive:  

a)	The Applicant asserts, “Applicant submits that the limitations of the present claims necessarily require the use of computer technology and specific computing devices so as to be 'rooted in computer technology' and therefore are not directed to an abstract idea".

	The Examiner replies:  "Necessarily requiring the use of a computer" is not a determinant regarding being an abstract idea per the Office Guidance.  Abstract ideas are defined as Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activity (including Fundamental Economic Practices such as Mitigating Risk and Transaction Processing).  Even the landmark Alice application used a computer to execute its method of mitigating risk.  In addition, "automating" a transaction approval process by using a computer does not make an invention statutory (i.e. not abstract).  

	The phrase “rooted in computer technology” comes from the DDR decision where the court stated, “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks” (emphasis added), DDR Holdings LLC v Hotels.com, 2013-1505, p. 20.  Unlike DDR which solved a particular problem with viewing internet pages which exist solely in a computing environment, the instant application does not embody a problem intrinsically arising in and of itself in a computing or networking environment.  Rather, applying pre-authorization transaction rules is a business problem and an abstract idea could that be accomplished without a programmed, generic computer.  This process is not necessarily rooted in computer technology, and is not an inventive improvement to any computer technology; rather, technology is merely used as a tool to efficiently accomplish the abstract idea. 

b)	The Applicant asserts, “The claims provide specific improvements in technology so as to be limited to a practical application that improves over the prior systems. The specification described the problem at least at paragraph [00003] of the present application, which discussed the issue with conventional systems in performing data processing and allocation. Such problems do not automatically allocate data for processing, and therefore require manual intervention and allocation. Thus, the present application recognizes that real-time solutions for data processing on payment networks do not exist[s], and thus automation of changes to systems and data is not provided with real-time customized GUIs that allow for approval mechanisms. These problems in prior solutions are caused by fraud, which needs to be detected in real-time on payment networks. Further, differing systems and networks capable of performing different computing actions related to these needs are incompatible".

The Examiner replies:  Prior court decisions have made a distinction between i) computer-functionality improvements, and ii) uses of existing computers as tools in processes that recite “abstract ideas”.  In the instant application, the programming does not specifically seek to improve a core computer technology; rather, the programming is implemented to utilize computer technology. The process is improved, but the computer itself is not improved at a core, technological level designed to be universally applicable regardless of the subject matter of the particular computer program.  Specialized programming of generic computing elements that claims a calculation or process to efficiently solve a business problem (e.g., creating and applying transaction rules), but not directed to a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer does not rise to the level of being a practical application.

In addition, the Applicant admits, "and thus automation of changes to systems and data is not provided with real-time customized GUIs that allow for approval mechanisms".  The claims recite generic GUI features as follows:

configuring the dashboard interface in the GUI with a plurality of options for a plurality of user classes associated with the user data, wherein each of the plurality of options is aligned in association with a corresponding user class and a corresponding policy for the company in the dashboard interface;
displaying the dashboard interface having each of the plurality of options  aligned for the corresponding user class and the corresponding policy in the dashboard interface of the GUI; …
updating the dashboard interface of the expense management policy provided to a reviewing user for the approval of the pending transaction;


Generic claims of GUI "options" for data selection, and transaction approval by a reviewer do not overcome the 101 rejection. In Electric Power v Alstom, the court stated, “Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. That is so even as to the claim requirement of ‘displaying concurrent visualization’, of two or more types of information, ’710 patent, col. 31, line 37, even if understood to require time-synchronized display: nothing in the patent contains any suggestion that the displays needed for that purpose are anything but readily available”; and “Merely requiring the selection and manipulation of information - to provide a ‘humanly comprehensible’ amount of information useful for users, Reply Br. at 6; Electric Power Group Br. at 14–15 - by itself does not transform the otherwise-abstract processes of information collection and analysis”. In addition, the applicant has not improved the display in a way that overcomes an identified problem with the way data is presented (e.g., to improve highly time-sensitive data interpretation via a specific arrangement of GUI elements).

c)	the Applicant asserts: "In order to fix these issues in present computing systems and technologies, the present application provides solutions as discussed in part at paragraphs [00077]-[00082] and FIG 4A of the present application. The present application provides solutions to the noted issues in conventional computing systems by providing more efficient dashboard interfaces displayed by GUIs that allow for easier and more efficient data selection and customization. This is done through integrations between different computing systems that allow compatibility between such systems".

	The Examiner replies: Par [0057] of the Specification discloses, "As shown in system 100b, integration of an electronic framework provided by expense management system 140 occurs within a payment network shown in system 100b between cardholder 130a, issuing bank 170a, and acquiring bank 170b. This allows expense management system 140 to receive payment requests and other transaction data in real-time at the time of a transaction, and then make real-time decisions of whether to allow, take additional actions, or deny a payment request at the time of the transaction". Accordingly, the claimed transaction processing expense management system 140, merely pre-processes the transactions according to rules and either allows them to proceed or flags them for additional review. The claimed system has similarities to a conventional purchase order system whereby a user submits a proposed purchase (i.e. a purchase order, aka, a "PO") to a company administrator for approval or denial based on company purchasing rules. The claimed system automates this process and facilitates rule definition/application granularity based on user classes, but, the system as a whole amounts to no more than transaction preprocessing based on rules.

d)	The Applicant asserts, “In Example 42 of the 2019 PEG Examples, the solution provided in the application provides a system which allows for data transmission between parties, which may be used to specifically convert information input by users and distribute a message in a fast and coordinated manner. See page 17 of the 2019 PEG Examples. Here, like claim 1 in Example 42, the claimed subject matter is directed to improved data conversion and transmission between different systems that improves conventional systems by automating data processing and allocation. Therefore, Applicant respectfully submits that, like in Example 42, the amended independent claims of the present application is directed to an improved system that integrate the alleged abstract idea into a practical application. Consequently, Applicant respectfully submits that the amended claims are not directed to an abstract idea".

	The Examiner replies:  Example 42 was deemed a Practical Application because it "converted updated information that was input by a user in a non-standardized form to a standardized format, automatically generated a message whenever updated information was stored, and transmitted the message to all of the users ... and allowed remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  Thus, the claim was eligible because it is not directed to the recited judicial exception (abstract idea)" (See Example 42, pp. 18-19).  Example 42 was directed to data conversion - not one of the defined categories of abstract ideas.  The instant Application does not covert data and it is directed to a Method of Organizing Human Activity. The Applicant has not demonstrated or specifically claimed an inventive improvement to either data conversion or data transmission.

e)	Citing Amdocs, the Applicant asserts: "In this regard, the present amended claims utilize computer technology that provides meaningful limitations not found with generic computer components, for example, the described processes herein provide improvements to GUI displays for efficient viewing of correlated data. Specific devices, applications, and communication technologies are required to perform such functions. For example, conventional systems do not provide accurate and efficient displays of data in dashboard interfaces of GUIs. Further, such systems do not provide real-time data updating and correlation in such interfaces. Thus, to address these problems, the claimed system provides an intermediary server that intercepts and manages data between disparate processing systems. This is done through data integrations through different computing and communication networks. This provides compatibility between different systems and networks through an intermediary computing system. Furthermore, the claims provide GUI customizations for better and more efficient data displays of data policies and managements for electronic transaction processing".

	The Examiner replies:  The Applicant states, "For example, conventional systems do not provide accurate and efficient displays of data in dashboard interfaces of GUIs. Further, such systems do not provide real-time data updating and correlation in such interfaces". The Examiner asserts conventional systems in thousands of companies do both of these things routinely. For example, stock broker/trading applications provide accurate and efficient displays of data, update in real-time, correlate various data elements from different systems and networks (e.g., exchange data and in-house customer information), are customizable, and display/enforce trading (i.e., data) policies. The Applicant is merely extending these concepts to a particular application for rule enforcement and fraud prevention associated with "pending transactions" without any improvement to the computer itself, or solving a technological problem as in Bascom (also cited by Applicant). The Specification does not disclose any "specific device" other than generic components, or disclose a technological improvement that improves the compatibility of separate incompatible systems.  The Applicant uses programmed generic elements as a tool to automate the process steps, but does not recite a core technological improvement comprising an integral requirement of the solution. Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.   Programming computers to communicate across networks, capture data from various servers, and process data in real-time is well-understood, routine, and conventional. 

f)	The Applicant asserts: "In other words, the recited amended claim elements are directed to application processing that differs from the generic, routine, and conventional sequence of events normally conducted when outputting data displays to users via device GUIs, similar to the unconventional sequence of events in Bascom. As shown above, the amended claims, taken as an ordered combination, solve the problem inherent in providing coherent and efficient data displays on devices. Applicant thus respectfully submits that, similar to the analysis of Bascom, "[a]s is the case here, an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces".

	The Examiner replies: The invention in Bascom provided a targeted, technology-based solution using a specific computer technology standard (i.e., TCP/IP protocol) to solve a filtering problem arising specifically in networked computer environment (i.e., a problem with the computing environment itself).  The instant application, on the other hand, uses specialized programming of generic computing elements to improve an abstract idea (i.e., spending policy enforcement and transaction approval), but the generic computer components function as originally designed, and, unlike Bascom, the Applicant does not recite any unique technological feature or improvement that "solve the problem inherent in providing coherent and efficient data displays on devices". The Applicant uses displays to "provide coherent and efficient data" presentations, but has not solved a problem with same.


DETAILED ACTION

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claims 1, 13, and 17 recite, "determine, from the computing software and the computing infrastructure of the organization, upcoming event for the at least one user with the organization".   The claim is grammatically incorrect rendering it indefinite.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the claim as, "determine, from the computing software and the computing infrastructure of the organization, an upcoming event for the at least one user with the organization".

Dependent Claims 2-12, 14-16, and 18-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claims 1, 13, and 17 recite, "update the dashboard interface of the expense management system provided to a reviewing user for the approval of the pending transaction". This limitation has two issues: i) the phrase "the approval" lacks antecedent basis, and ii) the Specification does not disclose a "reviewing user", and the reviewing user is not readily distinguishable from "at least one user" cited elsewhere in the claim.  The Specification discloses in Par [0027], "An exception management process may allow for the user, merchant, and/or system to contact an approval administrator, such as a team leader, accounting member, company officer, or other administrator, at the time of the payment". Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation as, "update the dashboard interface of the expense management system provided to an approval administrator for an approval of the pending transaction".

Dependent Claims 2-12, 14-16, and 18-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

c)	 Claim 1 recites:

determine from the computing software and the computing infrastructure of the organization an upcoming event for the at least one user with the organization;
make suggestions of changes to the first user class and the first policy based on the upcoming event via the dashboard interface.

	and Claims 13 and 17 recite: 

determining, from the computing software and the computing infrastructure of the company, upcoming event data for the user with the company;
making suggestions of changes to at least the user class and the limitation based on the upcoming event via the dashboard interface.

Paragraph [0063] of the PG Pub Specification discloses, "For example, if the system knows, either historically or based on an upcoming event, that the company has employees who may need to spend more than what is allowed in their usual class, the system may make suggestions or ask approval for the company to adjust rules/limits, including placing certain employees temporally into a different class". Importantly, the system determines upcoming events and makes suggestions. The above recited limitations are indefinite regarding if the system or an administrator makes suggestions (e.g., after looking at an event calendar).  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets	these limitation as:

 	Claim 1:

determine by the computing software and the computing infrastructure of the organization an upcoming event for the at least one user with the organization;
receiving, from the system, suggestions of changes to the first user class and the first policy based on the upcoming event via the dashboard interface.

	and Claims 13 and 17 recite: 

determining, by the computing software and the computing infrastructure of the company, upcoming event data for the user with the company;
receiving, from the system, suggestions of changes to at least the user class and the limitation based on the upcoming event via the dashboard interface.


Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a system executing a method (i.e., a series of steps or process) to designate variable user classes and expense policies that control authorizations with issuers associated with payment networks (Specification, Par [0001]).  The method is accomplished using a system of generic computing components (i.e., a non-transitory memory storing instructions, one or more hardware processors, a computing infrastructure for an organization, a computing device associated with an organization, an issuer computing system, and a computing system).

Independent Claim 1 recites:
determine user data for the organization … ; 
provide … a plurality of options for a plurality of user classes associated with the user data;
receive … a first user class and a first policy for the organization from the plurality of options;
create the first user class for the organization, wherein the first user class comprises an identification of at least one user employed at the organization; 
create the first policy for the organization, wherein the first policy comprises a limit on transaction processing for the organization based on a rule; 
select a first payment network for the organization, wherein the first payment network that handles the transaction processing for the organization; 
associate the first user class to the first policy and the first payment network; 
establish an expense management system for the organization based on associating the first user class to the first policy, wherein the expense management system is configured to manage the transaction processing by the at least one user in the first user class based on the first policy …and wherein the expense management system provides the transaction processing for the first user class using the first payment network;
determine … an upcoming event for the at least one user with the organization;
make suggestions of changes to the first user class and the first policy based on the upcoming event via the dashboard interface;
receive, in real-time … a request to process a pending transaction for the first user class using a payment card identifier prior to a receipt of the request by an issuer computing system, wherein the system is able to control real-time authorizations on the first payment network with the issuer computing system on behalf of the expense management system of the organization; 
determine the first policy for the pending transaction … based on first user class for the transaction processing; 
determine, in real-time at a time of the transaction processing … that the pending transaction is unauthorized based on the first policy;
update the … interface of the expense management system provided to a reviewing user for an approval of the pending transaction;
receive the approval of the pending transaction via the dashboard interface;
provide, in real-time to the issuer … the approval of the pending  transaction;
transmit, via an electronic message to a user device associated with the payment card identifier, a request for an image of a receipt associated with the approved transaction;
receive the image of the receipt associated with the approved transaction from the user device;
process data in the image of the receipt for matching with the approved transaction; 
determine a temporal locality associated with both the receipt and the approved transaction; and
associate the receipt with the approved pending transaction based on the temporal locality.


Independent Claim 13 additionally recites:
receiving a pre-approval condition for one of the user class or the user; and
establishing a pre-approval for the transaction processing by the one of the user class or the user, wherein the pre-approval authorizes the transaction processing outside of the limitation based on the pre-approval condition;
determining … in real-time at a time of the transaction processing … that the transaction processing is unauthorized based on of the expense management policy or the pre-approval condition for the transaction processing;

Independent Claim 17 additionally recites:
receiving a request to establish an approval process for the transaction processing that violates the limitation, wherein the approval process designates an approval entity that authorizes the transaction processing that violates the limitation; and
generating the approval process for the user class based on the request, wherein the approval process automates transmission of an approval message from the user class for the transaction processing that violates the limitation to the approval entity;
determining … in real-time at a time of the transaction processing … that the transaction processing is unauthorized based on of the expense management policy or the approval process for the user class;

The Applicant's claims, in general, combine three different processes: i) establishing payment authorization rules, ii) payment authorization, and iii) receipt processing. The limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Creating user classes with certain class transaction policies, updating class transaction policies, managing transaction processing based on the classes/policies, receiving/authorizing a transaction based on a pre-approval condition, receiving/authorizing a transaction based on violation of a limitation (e.g., via a dashboard GUI or interface), and receipt processing are all associated with the Fundamental Economic Practices of expense management and/or mitigating risk (e.g., fraud as disclosed in the Applicants PG Pub Specification Par [0002]).
 
	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include "a non-transitory memory storing instructions; and one or more hardware processors" to perform the steps of creating/managing user classes (via a GUI) with certain class transaction policies, updating class transaction policies, managing transaction processing based on the classes/policies, receiving/authorizing a transaction based on a pre-approval condition, receiving/authorizing a transaction based on violation of a limitation, receiving an image (e.g., of a receipt) associated with the transaction, and associating the temporal localities of the transaction and the image.  The claims additionally recite, "integrate with computing software and a computing infrastructure for an organization, wherein the integrating enables the system to exchange data with the computing software and the computing infrastructure"; "cause to be displayed, in a graphical user interface (GUI) on a computing device associated with the organization, a dashboard interface in the computing software and the computing infrastructure"; update the "dashboard" interface provided to a transaction reviewer.  These additional computing elements are recited at a high level of generality (i.e., as generic elements performing a generic function of processing information according to rules as well as computing device integration and display) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claims as a whole risk preempting other applications that create and apply transaction rules to segments or classes within an organization to mitigate risk.

The claims additionally recite:
… wherein the plurality of options comprises:
configuring the dashboard interface in the GUI with the plurality of options for the plurality of user classes, wherein each of the plurality of options is aligned in association with a corresponding user class and a corresponding policy for the organization in the dashboard interface, and
displaying the dashboard interface having each of the plurality of options aligned for the corresponding user class and the corresponding policy in the dashboard interface of the GUI;

Again, these additional elements are recited at a high level of generality (i.e., as generic elements performing a generic function of displaying data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claims as a whole risk preempting other applications that create and apply transaction rules via graphical displays.  Configuring user class options via a GUI is well-understood, routine, and conventional.  For example:

a)	U.S. Patent Publication No. 2002/0174030 by inventor C. Todd Praisner filed on October 19, 2001 discloses: in Par [0012], "In addition, the purchase policies can be configurable through a network interface that provides a plurality of customizable purchasing management rules that reside on one or more server systems, and the customizable purchasing management rules can include an ability to configure organization structures and approval chains"; AND, in Par [0114], "The spending control activities 802 includes any of a wide variety of mechanisms for controlling corporate spending. For example, configurable spending categories and spending rules can be provided that allow an administrator to set various sets spending rules. These spending rules can include organizational rules, financial rules, supplier rules or any other set of spending rules. Organizational rules and policies can include activities such as creating hierarchies of groups, assigning users to these groups, establishing approval routing paths through the groups or persons within these groups, creating relationships between groups with related spending limits and budget constraints, or creating any other desired organizational related rule. Financial rules can include activities such as assigning approver, requestor and administrator roles and authorities to persons within the organization, implementing corporate-wide or group-level spending policy rules, implementing other spending policy rules, setting up general ledger (GL) accounts and budgets, or creating any other desired financial related rule".

b)	U.S. Patent Publication No. 2016/0063497 by inventor Francis C. Grant IV filed on August 31, 2015 discloses: in Par [0069] FIG. 12 illustrates an example graphical user interface 1200 that allows creating an event and setting fund limits for a number of cardholders related to the event. In the illustrated example, the administrator is able to create an event, which has a distinctive beginning time period by date and time and a distinctive end time period by date and time"; AND, in Par [0070], "Furthermore, the administrator is able to add cardholders of a particular population (groups or employees) along with corresponding card account values with the appropriate monetary limits. For example, the administrator can use a scrolling UI 1206 to select one or more cardholders that are associated with the event. In the illustrated example, the administrator selects cardholders Legters and Furgiuele to be added to the event. Furthermore, the administrator can add amount specific to the event that gets added to the monthly budget for the cardholder, for example, $5,000 for Mr. Legters. Once the parameters for the events are defined, the administrator can select the UI 1210 to set the event. Once the event is set, those assigned to the event will be able to transact using their payment instrument within the prescribed time period. Once an event is set, the payment system may contact a funding source to increase the total funds available for the organization by the amount of added funds or by a fraction of the added funds".  Also see Grant Figures 16 and 17 (and their associated disclosure in the Specification at Pars [0076] and [0078]).

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to create/manage user classes with certain class transaction policies (e.g., via a GUI), update class transaction policies, manage transaction processing based on the classes/policies, receive/authorize a transaction based on a pre-approval condition, and receive/authorize a transaction based on violation of a limitation, receive an image (e.g., of a receipt) associated with the transaction, and associate the temporal localities of the transaction and the image amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is using programmed generic elements as a tool to automate the process steps, but the technology is not an integral requirement of the solution.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.   

The Examiner additionally notes the claims recite: determine, from the computing software and the computing infrastructure of the organization, upcoming event for the at least one user with the organization; make suggestions of changes to the first user class and the first policy based on the upcoming event via the dashboard interface. However, the claims do not recite (nor does the Specification support) acceptance or implementation of those suggestions by either the computer or an administrator.

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  The dependent claims embody additional limitations regarding classes, policies, payment networks, additional rules and conditions, communication protocols, and integration of rules/policies with organizational data - none of which provides an inventive concept that would make the abstract idea patent eligible.  

Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Claim Rejections - 35 U.S.C. § 103
7.	The Claim Rejections under 35 U.S.C. 103 were withdrawn in a prior Office Action. The Examiner is unable to find prior art that teaches the following combination of limitations (subject to the interpretations described in item 5c above): 

	in Claim 1:

determineby the computing software and the computing infrastructure of the organization an upcoming event for the at least one user with the organization;
receive, from the system, suggestions of changes to the first user class and the first policy based on the upcoming event via the dashboard interface.


	and in Claims 13 and 17: 

determining, by the computing software and the computing infrastructure of the company, upcoming event data for the user with the company;
receiving, from the system, suggestions of changes to at least the user class and the limitation based on the upcoming event via the dashboard interface.

These limitations are supported in Par [0063] of the Specification, "For example, if the system knows, either historically or based on an upcoming event, that the company has employees who may need to spend more than what is allowed in their usual class, the system may make suggestions or ask approval for the company to adjust rules/limits, including placing certain employees temporally into a different class". Importantly, the system determines upcoming events and makes suggestions rather than a human administrator. 

The Examiner notes prior art is available for a human administrator, but not a computer system, determining upcoming events and suggesting changes to spending policies, for example, in Patent Publication No. 2019/0378136 by inventor Elad Efraim effectively filed on June 11, 2018, Par [0117] "According to some embodiments of the present invention, the expense approver 210 may be applied to allocate funds (budget) in advance for one or more of the user 208 according to one or more of the expenditure rules and with respect to one or more of activities scheduled for the user(s) 208. For example, the expense approver 210 may identify that a certain user 208 is scheduled to go on a business trip in service of the organization to a certain geographical region for a certain period of time at some future time. The expense approver 210 may analyze the activity attributes of one or more activities the user 208 is expected to engage during the business trip and may estimate one or more products and/or services the user 208 may purchase during these activity(s). The expense approver 210 may therefore allocate funds for the user 208 according to one or more of the expenditure rules applicable for the product, for the service, for the user 208, for the geographical region, for the time of travel, for the trip duration and/or the like. The expense approver 210 may further adjust the allocated funds according to current and/or predicted prices and/or costs of the products and/or services estimated to be purchased by the user 208 during the business trip. The expense approver 210 may obtain the current and/or predicted prices and/or costs of the products and/or services based on information obtained from one or more of the organization resources 240 and/or the public resources 260".

The Examiner additionally notes the claims recite the system makes suggestions for user classes based on upcoming events, but does not recite (nor does the Specification support) acceptance or implementation of those suggestions.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Thu from 7:00 a.m. to 11 a.m., Central Standard Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/
Supervisory Patent Examiner, Art Unit 3693